

AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
July 24, 2013, is by and between Koss Corporation, a Delaware corporation
(“Borrower”), and JPMorgan Chase Bank, N.A. (“Lender”) under the Credit
Agreement defined below.
W I T N E S S E T H:
WHEREAS, Borrower and Lender entered into that certain Credit Agreement dated as
of May 12, 2010 (as amended to date, the “Credit Agreement”), pursuant to which
Lender agreed to extend credit to Borrower upon the terms and subject to the
conditions set forth therein; and
WHEREAS, Borrower has requested that Lender enter into this Amendment for the
purpose of extending the maturity of the Credit Agreement as described herein,
and Lender is willing to agree to such extension, all on the terms and subject
to the conditions set forth herein.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:
1.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement as amended hereby.
2.    Amendments. Upon satisfaction of the conditions set forth in Section 3
below, the Credit Agreement shall be amended as follows:
a.
All references to the Credit Agreement in the Credit Agreement or any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.

b.
Section 1.01 (Defined Terms) shall be amended to revise the definition of
“Maturity Date” set forth therein to read as follows:

“Maturity Date” means July 31, 2015 or any earlier date on which the Revolving
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.


3.    Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until Lender receives:
a.    a fully-executed copy of this Amendment;
b.    a certificate of the secretary of Borrower, certifying as to incumbency,
organizational documents and authorization of this amendment; and
c.    such other certificates or documents as Lender or its counsel may
reasonably request.




--------------------------------------------------------------------------------



4.    Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article III of the Credit Agreement
as though made on and as of the date hereof, except for representations or
warranties that are made as of a particular date. Borrower also represents and
warrants that the execution, delivery and performance of this Amendment, and the
documents required herein, are within the corporate powers of Borrower, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of the shareholders of Borrower; (ii)
violate any provision of the articles of incorporation or by-laws of Borrower or
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to Borrower or
any subsidiary of Borrower; (iii) require the consent or approval of, or filing
a registration with, any governmental body, agency or authority, other than
routine filings with the U.S. Securities and Exchange Commission; or (iv) result
in any breach of or constitute a default under, or result in the imposition of
any lien, charge or encumbrance upon any property of Borrower or any subsidiary
of Borrower pursuant to, any indenture or other agreement or instrument under
which Borrower or any subsidiary of Borrower is a party or by which it or its
properties may be bound or affected. This Amendment constitutes the legal, valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy or similar laws
affecting the enforceability of creditors’ rights generally.
5.    Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms. Except as expressly provided above, the Credit Agreement and the Loan
Documents shall remain in full force and effect, and this Amendment shall not
release, discharge or satisfy any present or future debts, obligations or
liabilities to Lender of Borrower or of any debtor, guarantor or other person or
entity liable for payment or performance of any of such debts, obligations or
liabilities of Borrower, or any security interest, lien or other collateral or
security for any of such debts, obligations or liabilities of Borrower or such
debtors, guarantors, or other persons or entities, or waive any default, and
Lender expressly reserves all of its rights and remedies with respect to
Borrower and all such debtors, guarantors or other persons or entities, and all
such security interests, liens and other collateral and security. This is an
amendment and not a novation. Without limiting the generality of the foregoing,
all present and future debts, obligations and liabilities of Borrower under the
Credit Agreement, as amended, are and shall continue to be secured by the
Security Agreement and any other Collateral Documents.
6.    Fees and Expenses. As contemplated by Section 8.03(a) of the Credit
Agreement, Borrower shall be responsible for the payment of all fees and
out-of-pocket disbursements incurred by Lender in connection with the
preparation, execution and delivery of this Amendment. Borrower further
acknowledges and agrees that, pursuant to and on the terms set forth in such
Section 8.03(a), Borrower is and shall be responsible for the payment of other
fees, expenses, costs and charges arising under or relating to the Credit
Agreement, as amended hereby, and the Loan Documents, as set forth in such
Section 8.03(a).

- 2 -



--------------------------------------------------------------------------------



7.    Entire Agreement. This Amendment and the other documents referred to
herein contain the entire agreement between Lender and Borrower with respect to
the subject matter hereof, superseding all previous communications and
negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon Lender unless clearly
expressed in this Agreement or in the other documents referred to herein.
8.    Miscellaneous. The provisions of this Amendment shall inure to the benefit
of any holder of any Obligations, and shall inure to the benefit of and be
binding upon any successor to any of the parties hereto. All agreements,
representations and warranties made herein shall survive the execution of this
Amendment and the making of the loans under the Credit Agreement, as so amended.
This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment is solely for the benefit
of the parties hereto and their permitted successors and assigns. No other
person or entity shall have any rights under, or because of the existence of,
this Amendment.

- 3 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


KOSS CORPORATION






By: /s/ David Smith______________________
Name: David Smith
Title: Executive Vice President and Chief          Financial Officer




JPMORGAN CHASE BANK, N.A.






By: /s/Glenn M. Margraff__________________
Name: Glenn M. Margraff
Title: Authorized Signatory








































[Signature Page to Amendment No. 2 to Credit Agreement]








--------------------------------------------------------------------------------






- 5 -

